COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Tena Edwards-Sanders, Angelia Debose and Terry Mason v. Jinny
                          Sample, Artist and Music Entertainment Group, John F. Kilgore,
                          Hobby Center for the Performing Arts

Appellate case number:    01-15-01069-CV

Trial court case number: 2015-57413

Trial court:              164th District Court of Harris County

        The appellate record was originally due in this appeal on February 12, 2016. The clerk’s
record was filed on March 2, 2016. On February 12, 2016, the court reporter advised this Court
that appellants had not made arrangements to pay for the reporter’s record. On February 17,
2016, we notified appellants that unless they provided, on or before March 18, 2016, proof from
the court reporter that payment arrangements for the reporter’s record had been made, we would
decide those issues that do not require a reporter’s record. Appellants did not provide the proof
of payment for the reporter’s record. Accordingly, the court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c)
(stating that, if clerk’s record has been filed, appellate court may consider and decide those
issues or points that do not require a reporter’s record).

       Appellants’ brief must be filed no later than 30 days after the date of this order.

       Appellees’ brief will be due within 30 days after appellants’ brief has been filed.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: April 14, 2016